Citation Nr: 1132776	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from November 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Lincoln, Nebraska, which, in relevant part, denied a claim for service connection for dizziness.  

The Board remanded this issue in April 2010.  It returns now for appellate consideration.  The Board also decided nine other issues in the April 2010 decision.  The Veteran has not appealed those determinations and the issues are no longer before the Board.


FINDING OF FACT

The Veteran's dizziness is not causally or etiologically related to service or any incident therein.


CONCLUSION OF LAW

The Veteran's dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a July 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records to the extent available and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2010 medical examination with additional testing in June 2010 to obtain an opinion as to whether his dizziness was the result of some incident of service.  The examiner concluded that the dizziness was due to a non service-connected disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has had episodes of dizziness since his initial period of active service.  For the reasons that follow, the Board finds that the Veteran's dizziness is not related to service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran reports that he has episodes of dizziness.  The Veteran's June 2007 claim, October 2007 Notice of Disagreement and May 2008 Substantive Appeal did not provide any relevant details.  The Veteran's VA treatment records are silent for complaints of dizziness.  There is no mention of dizziness or a similar disorder such as vertigo in his current problem list.  The Veteran established care at the Grand Island VA facility in October 2005.  He did not provide any history of dizziness at that time and the Veteran's clinical neurological testing was normal.  

The Board remanded this case in April 2010 for a VA examination.  The Veteran was initially seen in May 2010.  Following a clinical evaluation, the examiner determined that a VNG test was necessary.  The VNG occurred in June 2010.  The examiner indicated that the posturography findings demonstrated a severe dysfunction pattern for maintenance of stance.  The findings indicated that the Veteran had difficulty with stance independent of sensory information.  The findings indicated a central vestibule-ocular pathway involvement, suggesting localization to the vestibule-cerebellum due to reduced velocity gain on visual pursuit.  The findings also indicated that there was localization to the pontine reticular formation of the brainstem due to increased saccade latency.  There were no objective indications of peripheral vestibular system involvement.  

The Board finds that the May and June 2010 VA examination results amply establish the existence of a current disability.  The Board turns to inservice incurrence.

The Veteran reported an inservice personal assault as the cause of his dizziness at his May 2010 VA examination.  The Veteran reported that in December 1965 that he was assaulted by another service member.  The Veteran reported that he was hit in the head repeatedly for ten to fifteen minutes.  The Veteran brought signed statements, not of record, depicting this and there were several other individuals involved.  The Veteran reported that he did not seek medical care because he was threatened that the individuals would kill him if he spoke out or talked to anyone.  The Veteran described that he had occasional complaints of vertigo that consisted of lightheadedness.  He stated that his legs give out and that he tries to catch himself.  Occasionally it is associated with a spinning sensation.  The Veteran was not able to quantify how often this happens a month.  The Veteran did not, at that time, wear hearing aids.  He denied previous ear surgery or any complaints of ear fullness.  He did endorse tinnitus and had previous otorrhea.  

The Veteran's service treatment records do not show a chronic dizziness disability.  The Veteran enlisted in the Army in January 1964.  At a December 1963 pre-induction examination, the Veteran denied a history of dizziness or fainting spells.  The clinical examination was normal.  In February 1964, the Veteran was seen after fainting while shaving.  The Veteran was reportedly unconscious for two minutes.  The Veteran reported a similar episode about five years before.  The Veteran stated that he denied the problem on his report of medical history at the December 1963 examination because he was afraid they would not allow him into service.  The Veteran indicated that his brother had similar episodes.  The doctor described the problem as neurogenic syncope.  The doctor indicated that the fainting may have had a psychic cause.  The doctor indicated that the history of a prior episode was inconclusive.  The Veteran had no further treatment for fainting spells.  The Veteran endorsed dizziness or fainting spells among other things on a January 1965 report of medical history associated with a reenlistment.  The physician's summary indicates that the Veteran reported severe headache, dizziness, sinusitis, high blood pressure, cramps in his legs and foot trouble which were not significant.  The clinical examination was normal.  There is no treatment for an assault in December 1965.  The Veteran separated from service with the Army in 1968.  

The Veteran enlisted in the Navy in November 1981.  During a June 1981 physical examination for reenlistment, the Veteran denied dizziness or fainting spells in his report of medical history.  All clinical findings were normal at that time.  At an April 1985 reenlistment physical examination, there were no abnormalities of the neurological system.  The Veteran did have some high frequency hearing loss.  The Veteran went to the naval hospital at his duty station in July 1987.  He indicated that he had passed his most recent physical fitness test but with great difficulty.  The Veteran completed screening form on which he indicated that he often felt faint, had spells or episodes of severe dizziness.  Eventually, the Veteran was evaluated for continued participation in physical fitness testing in December 1987.  The Veteran explained that he had dizziness on standing, which seemed to be a little better since he stopped donating blood.  The Veteran was cleared to participate in physical fitness training.  The Veteran underwent a March 1988 separation from service examination.  The Veteran endorsed dizziness/fainting spells on his report of medical history.  The neurological findings were normal.  

The Veteran did report fainting or dizziness on other occasions.  A November 1987 dental health questionnaire showed a report of fainting or dizziness.  Other dental health questionnaires show that the Veteran denied convulsions or dizziness in November 1981, August 1984, November 1985 and November 1986.  

The Veteran went to an emergency room in January 1993 with complaints of a four day history of dizziness and lightheadedness.  A medical workup at that time demonstrated no elevated whit count, pneumonia and the Veteran was subsequently hospitalized for over two weeks with Guillain-Barr syndrome.  No other testing was done.  The Veteran underwent inpatient rehabilitation from March to April 1993.  The Veteran was awarded non service-connected for Guillain-Barr Syndrome.

With respect to the Veteran's contentions that he has experienced dizziness episodically since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this case, the Veteran has reported a symptom, dizziness, not a medical condition.  The Veteran has not, however, credibly reported continuity since his initial period of service.  While the records from the Veteran's initial period of service are unavailable, the service treatment records from his second period of service show denials of dizziness repeatedly until July 1987.  The Veteran failed to report dizziness for six years despite specific questioning.  The dizziness also improved after he stopped donating blood.  The Board also notes that the January 1993 Guillain-Barr treatment indicated a short history of dizziness and lightheadedness and that no significant chronic history of dizziness appears in the contemporaneous record.  The Board concludes that the Veteran has competently reported occasional dizziness, but not credibly reported continuity of the underlying disorder.  

The Board also notes that dizziness may be from a variety of causes and the Veteran is not competent to identify which may be the culprit.  The cause may in fact change over time with changes in his underlying physical health because the Veteran has reported only a symptom.  These changes may be completely beyond his ability to observe as a layperson.  The Board turns to the medical evidence of record to resolve whether the Veteran's dizziness may be related to his service.

The May and June 2010 VA examination reports include an opinion regarding etiology.  The examiner recounted the above medical history, but omitted the 1964 episode of fainting and the January 1965 report of dizziness.  The examiner also noted that the Veteran has numerous additional physical disabilities.  The Veteran has coronary artery disease, status post placement of multiple stents.  The examiner indicated that the Veteran had a central pathology contributing to vertigo.  The examiner noted that the Veteran did not seek care following his reported personal assault in 1965 and that no follow up was done in 1987.  The examiner noted that the 1993 dizziness was due to Guillain-Barr syndrome and not associated with true vertigo.  The examiner indicated that the abnormalities detected on the VNG are more likely caused by atherosclerosis of the bloods vessels of the brainstem/ cerebellum, as the Veteran has undergone bilateral carotid stents.  The examiner concluded that the dizziness was not at least as likely as not related to service.  While the examiner did not address the 1964 fainting spell, the question posed to the examiner concerned dizziness, which was not among the symptoms reported at that time.  The January 1965 report of dizziness was also not addressed, but the clinical examination at that time was normal.  Finally, the Board notes that the examiner presented and explained alternative etiologies for the Veteran's more recent complaints from 1993 on.  Given the positive association of the current symptoms with other disorders, discussion of a single report of a history of dizziness without any clinical abnormality detected was not necessary.  The examiner did consider the Veteran's report of inservice assault and symptoms beginning thereafter.  The examiner appears to have discounted the Veteran's contentions based on the medical findings.  The Board finds that the opinion addresses the record adequately.  

The Board finds that the preponderance of the evidence is against a relationship between the Veteran's dizziness and service.  The examiner's opinion indicates that the central pathology currently present is most likely due to atherosclerosis, which is not presently service-connected.  There is no indication that the dizziness is attributable to head trauma in 1965.  The Veteran had no treatment for dizziness in his initial service period, though he reported it on his January 1965 report of medical history.  The Veteran had prior complaints of dizziness in his second period of service, but no underlying disorder was found and the complaints improved when he stopped giving blood.  The Veteran had complaints of vertigo in 1993, but these were associated with another non service-connected disability, Guillain-Barr Syndrome.  The 2010 medical opinion indicates that his dizziness is now most likely the result of an atherosclerotic disease process.  The Board has concluded that the Veteran's May 2010 report of continuity to his first period of service are not credible, given the Veteran's numerous denials of dizziness from 1981 to 1986.  Furthermore, competent medical opinions have related the subjective symptom to different objective medical disorders over time.  As a result, the Veteran's report of a lengthy history of dizziness is of little probative weight.  The Board finds that the Veteran's dizziness in not related to an inservice assault or any other incident of service.  The Board finds that the Veteran's dizziness is not causally or etiologically related to service.  Service connection must be denied on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran had no chronic complaints of a central nervous system disorder during service or within one year of service.  The Veteran also had no diagnoses of atherosclerosis within one year of separation from service.  As the competent medical evidence links the pathology of his dizziness to atherosclerosis, the Board finds that the absence of atherosclerosis within one year of separation precludes a finding that the central pathology was present as well.  The Board concludes that the presumption is not applicable.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for dizziness is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


